
	

114 HR 3176 IH: Protecting our National Parks Act of 2015
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3176
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Cook introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to establish a criminal violation for injuring or destroying
			 property under the jurisdiction of the National Park Service, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting our National Parks Act of 2015. 2.Criminal penalties for injury or destruction of property under the jurisdiction of the National Park Service (a)Protection of National Park Service propertyChapter 65 of title 18, United States Code, is amended by adding at the end the following new section:
				
 1370.Destruction of property under the jurisdiction of the National Park ServiceWhoever willfully injures or destroys, or attempts to injure or destroy, any property under the jurisdiction of the National Park Service shall be fined under this title, imprisoned not more than 10 years, or both..
 (b)Technical amendmentThe table of sections at the beginning of chapter 65 of title 18, United States Code, is amended by adding at the end the following:
				
					
						1370. Destruction of property under the jurisdiction of the National Park Service..
			
